Citation Nr: 0525047	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  99-12 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet, claimed as secondary to a service-connected bilateral 
knee disability.

2.  Entitlement to service connection for bilateral ankle 
disability, claimed as secondary to service-connected 
bilateral knee disability.

3.  Entitlement to service connection for hammertoes, claimed 
as secondary to service-connected bilateral knee disability.

4.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
bilateral knee disability.

5.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
as 30 percent disabling.

6.  Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated 
as 10 percent disabling.

7.  Entitlement to extension of a temporary total disability 
rating for convalescence following knee surgery after October 
31, 1999.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp


INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Phoenix, Arizona (the RO).  

Procedural history

Service connection for a bilateral knee disorder was granted 
in a December 1974 rating decision, with a single 10 percent 
rating assigned.  

In a March 1999 rating decision, the RO granted separate 10 
percent ratings for each knee.  In a January 2001 rating 
decision the RO denied an extension of a temporary total 
rating for convalescence for the right knee past October 31, 
1999.  The veteran appealed those decisions.

In an August 1999 rating decision the RO denied service 
connection for bilateral flat feet, a bilateral ankle 
disability, hammer toes and a low back disability, each 
claimed as being secondary to the bilateral knee disability.  
The veteran appealed that decision.

In an August 2002 decision, the RO granted a 30 percent 
rating for the veteran's service-connected right knee 
disability.  Because the veteran did not express satisfaction 
with that rating, the issue of entitlement to an increased 
rating for the service-connected right knee disability 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

Issue not on appeal

In a July 2003 rating decision, the RO denied the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  To the Board's knowledge, the veteran 
has not disagreed with that decision.  Accordingly, the issue 
is not within the Board's jurisdiction and will be addressed 
no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a) (West 2002), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The Board obtained an expert medical opinion from the 
Veterans Health Administration (VHA) in February 2005.  
Subsequent to receipt of that opinion, in March 2005, the 
veteran's attorney specifically requested that these issues 
be remanded to the RO for initial consideration of this 
additional evidence.  

The Board notes that under the recent decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Padgett v. Nicholson, 19 Vet. App. 84 (2005), the Board has 
the authority to obtain and consider expert medical opinions 
in compliance with 38 U.S.C.A. § 7109(a) (West 2002) without 
remanding the case for initial RO consideration of such 
evidence, and without obtaining a waiver of such initial RO 
consideration from the veteran.  However, in Bernard v. 
Brown, 4 Vet. App. 384 (1993) the Court held that when the 
Board addresses in its decision a matter that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby.  

In this case, given the number and complexity of the issues 
on appeal, the Board believes that a review of the evidence 
by the agency of original jurisdiction (AOJ) would be in the 
veteran's best interest.  Moreover, the veteran through 
counsel has specifically requested such review.

In addition, a July 2005 letter from the Board's FOIA Officer 
indicates that approximately 563 pages of material added to 
the veteran's claim file since November 4, 1999 was copied 
and sent to the veteran's attorney.  A remand to the AOJ will 
enable the veteran through counsel to assimilate this body of 
information and provide additional argument to the AOJ.

Under these circumstances, and in light of the specific 
request of the veteran's attorney for a remand, the Board 
concludes that it would be potentially prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard, 4 Vet. App. 384.

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

VBA should review the evidence of record, 
including the additional evidence 
obtained since the July 2004 supplemental 
statement of the case, and readjudicate 
the veteran's claims.  In so doing, VBA 
should accomplish any additional 
development it deems to be necessary.  If 
any of the claims remains denied, VBA 
should provide the veteran and his 
attorney with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

